     Case 5:17-cv-01872-DMG-SP Document 44 Filed 09/09/19 Page 1 of 2 Page ID #:424




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                           WESTERN DIVISION
11                                  ) NO. ED CV 17-1872-DMG (SPx)
      UNITED STATES OF AMERICA,
12                                  )
                Plaintiff,          )
13                                  ) ORDER LIFTING STAY FOR THE
                       vs.          )
14                                  ) LIMITED PURPOSE OF ALLOWING
      REAL PROPERTY LOCATED AT      ) PLAINTIFF TO FILE MOTION TO
15    10681 PRODUCTION AVENUE,      ) STRIKE CLAIM OF 10681
      FONTANA, CALIFORNIA,          ) PRODUCTION AVENUE, LLC [43]
16                                  )
                Defendant.          )
17                                  )
                                    )
18    10681 PRODUCTION AVENUE, LLC, )
                                    )
19                                  )
                Claimant.           )
20                                  )

21
22
23
24
25
26
27
28
                                           1
     Case 5:17-cv-01872-DMG-SP Document 44 Filed 09/09/19 Page 2 of 2 Page ID #:425




1           Plaintiff United States has applied ex parte (with notice) for an order lifting
2     stay of this action for the limited purpose of allowing the government to file a
3     motion to strike the claim of 10681 Production Avenue, LLC.
4           Good cause appearing therefor, plaintiff’s application is GRANTED. IT IS
5     HEREBY ORDERED that the stay of this action is lifted for the limited purpose of
6     allowing the government to file a motion to strike the claim of 10681 Production
7     Avenue, LLC.
8           IT IS SO ORDERED.
9
10    DATED: September 9, 2019
11                                           DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
